Title: From John Adams to François Adriaan Van der Kemp, 23 January 1813
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy Jan. 23. 1813

Your favour of Dec. 7 is not lost nor forgotten.
Oh! that my Situation in Life would permit me to undertake a Pilgrimage to Oldenbarneveldt! What a fervent Votary would I be, at the Shrine of Madonna? How would I delight in the Gardens of Mappa! And how would I Stop, going and returning, at Smiths Valley.
I have Consulato del mare, with a translation in Dutch. I have Machiavels Works in English, containing his Comedies &c
I am “a Christian,” and “a Theologian”, but not a Churchman; not an Ecclesiastic; not a Priest, Parson or Clergyman. You Surely can See these distinctions, more accurate that I can.
Our eternal Salvation from, unquenchable and never consuming Fire, does not depend on our belief of the Authenticity of “Homer, Xenophon and Livy.” Why have the most important Parts of Livy, Tacitus, Aristotle &c been destroyed? Why have the most important Work of Cicero, his Discourses on Government, been annihilated? &c &c &c without end? I can conceive of no plausible Answer to these questions, but this a conspiracy between Roman Catholick Divines and Roman Imperial Politicians, have burned every Thing in Pagan and Christian Antiquity which Stood in the Way of their Views of Spiritual and temporal Despotism. Why did Gelasius burn fifty Gospels at once?
The eternal Salvation of your immortal Soul, does not depend on your Faith in the Authenticity of the inspired Cannon of Aristotle, Plato, Philo, Josephus Livy, Suetonius or Plutark or Dionisius Hallicarnassensis.
I assert the divine right and the sacred duty, of private individual Judgment, in matters of and deny all human Authority in matters of Faith. I therefore was inquisitive, concerning Erastus. He published “Des Theses contre l’excommunication, et L’autorité des Consistoires. Amsterdam 1649 in 8o. . . . I have also read of this Thomas Erastus “Il est a présent plus celebre, par ses Theses de l’excommunication qu’il rejette entierement, que par ses livres de Medicine. Plusieurs ont entrepris de les refutier, et particulierement, Henri Hammond dans son Livre, du pouvoir des Clefs, qui est dans le 2. Tome de ses oeuvrages Angloises. Pantaleon, Prosop. Melchior Adam, in vit. Germ. Medic. De Thou. Hist. sui temp. Gesner Bibl. Van der Linden, de Scrip. Med. &c
I also read that there was a Sect of Erastians in England (Hereticks undoubtedly) thus named from Their Master Thomas Erastus who denied that the Church had the power to excommunicate. They made a Faction in 1647. Salmonet, Histoire de troubles de La Grande Bretagne.
Now, I know of no divine Authority, for Lords Parson, Lords Bretheren, Lords Councils, Lords Synods, Lords Associations, Lords Consociations or Lords General Assemblies, any more than in Lords Bishops, Lords Cardinals or Lords Kings, or Gods Popes, to deliver a man over to Satan to be buffetted, than there is in a A Quincy, A Braintree or a Randolph Town Meeting. I can find no Sufficient foundation for the distinction between The Ecclesia which is called Church, and The Ecclesia which is called a Congregation.. . . Can You?
Must a Man possess a Library equal to that mentioned by St. Luke, which he says the whole World could not contain, and live to the Age of Methusalem before he could read half of it before he can work out his Salvation with Fear and trembling?
I find in the Old Testament and especially in the New, internal Evidence of a Philosophy, a Morality and a Polity, which my head and heart Embraces, for its equity Humanity and Benevolence. This is my Religion.
Oh! that I had such a Friend near me, as your Friend Mappa, or yourself!
Adieu. I am very busy and very lazy, and very frivolous and very superficial.

John Adams